OFFICE OF THE ATIORNEY       GENERAL   OF TEXA8
                          AUSTIN




Boa. A.L. Lowe-
 County Attorney
Naeogdoohe6 County
Umaogdoehea,Texar
Dear $1~:




                                             aad by the Camp-
troller'8 Dapu                               ty hns a popu-
lotloa or a,00                               he last rodoral
oen8w3,
                                    US   a8 followrr
                                    orlllea10 this




     there is no mlty aontainirytweixtpflr,
     thoumad  (IIS,CCO)l.nJmbitanWr Oounty JwIge,
     Dietriot or Oriaiarl Di#trl.atAttOnWJ,
     aherlff Couat~ Clerk, County Attorney, Dfa-
     trlot dark,   Tax Colleotor, Tar Assessor, or
     the   ~~aeaaor and Colleotor of Taxem, 'Went+
“an.   ,/
       : . L.    Louerp,   February B,   lf)39,Fcreo2


       seven LIundredand Fifty Dollar8 ($&750) eaah;
       duetice of the Paaos and Sonstable, Fifteen
       Hundred Dollars (&lSOO) eaoh; provided, hou-
       ever, that In all oountles oontainlnp a popula-
       tlon of not less than twenty-nine thomand,
       five hundred (2Q SOO), nor more than thirty
       thousand (30,,030!,aooordin& to the lart prs-
       cedlnf ?&era1 Census, the Justfoe of the Feaoa
       shall be allowed to r8taln out of the tees
       oolleoted by suoh offlotr the 8um o? Twenty-
       four Huudred Dollar% ($2400) per annum.
             'In counties oont8lnlngae sany am Meaty-
       five     thousand
                       and one (Z5.001) and not P&r0
       than thirty-aeoen thousand, fire hundred ~(37,800)
       fnhabltants, aad in uhioh there is no oity oon-
       tainlng twenty-the thousaud (25,CCO) lababi-
       tat&s: County Judge, Dirtriot or OrlnlttalDls-
       triot Attorney, S!mriff, County Clark, County
       Attorney, Dietriot Clerk, Tax Colleotor, Tax
       A8Se88Or,   or the Aaw88or and Colleotor of
       Taxes, Twenty-seven Hundred and Plfty Doclol~~~
       ($2750) eaoh; Jastlce of the Pease and Conek-
       bls, Fliteen 'HuxjdmdDollar8 (~1500) eaah;
       provided, hcsmter, that ln all oountie8 ooa-
       talning a population of not leea than twenty-
       nins thomend, fire hrmdred (SQ,SOO), nor mom
       than thlrtg thounaad (3C,OCC), aoaordlng to
       the Laet preoadlag Federsl Cennus, Uonstablo8
       8hall be alMw8d to retgla out of the fees sol-
       looted by ruoh offlaer the 8tas of Twenty-iour
       rSundredDollars (#UOO) per annum."
          Artiols '3891,Reviwd           Girl1 Statute8 at Temm*   -
read* in part a8 follou8:
            %aah officer au@    in this Chapter @hall
       flret out of the antroat fee8 df his oftiee
       pay or be pale the amount allowed hir undot
       the prmleloae of ArMale 5885. together with
       the aelarle8 of hIa 88si8taat8 and deputlee.
       end ltathorfmd expenmea under Artlole 5899,
       and tho aratmt ns8da88sr~to OOIOT ao8ts of
       prealum on wWt.evmr sorotg bond uy be re-
       quired by law. If the eorrent fee8 of moh
       offlae oollepted in la.yyear be Btorethan the          .
Eoa.   A. L. Lomerg, Pebruary e8, 1939, Page 3


       amount needed to pay the amounts sbors speol-
       fied,~srms  ehall be~deemd excess rwm, and
       eball be disposed
       provided.. -
            "Ia oountlae aontelning es many a8 tnenty-
       fire thousand .aad one-(eS,OOl) end not more
       than thirty-estsn thoueayd, rive hundred (59,500)
       Inheblteatdl,dietrlst and oountg ofll~sre ziamd
       hariln,ehall rstain one-thtl-4 of such exciaee
       fees until ,suabone-third,  togsthsr with the
       aaouat speaffla& in Article  328S, amounts to
       Thlrtp-five Btmdmd Dollaro (85500)~ Prsalnot
       oiflcers shall mtsln ow-third    until suoh
       one-third. tokfstherwith the emouat eoeairled
       in Artlola %I&, amounts to E&&teen gundrod
       Liollare($lfwO)*' ~.
            Seat103313~0f hrtlols SO&%8 reeds Jn psrt es :
follewe:
              T'ha Comuiesionere~ Court alaoonntlee
       hatlriga poptietion of twenty thousand (iSO,oOO)
       lahabltants or more, and lees than one hundred
       and ninety thopsaad (100,000) fnhabftante ao-
       oordleg to the last preocding Fedt-ralCeueue,
       is hsroby authorlxad and it lhall be It8 duty
       to fix the salaria of 511 the tolltin(S
       smmed otflaere, to-wltr shariif, es~esor and
       cclleator of taxes, ocxtntyj\ta&e.ootsntyat-
       toraey, including ori Anal dletrfot attorneys
       sad eouaty attornoye who perform the Qutler
       of distrlot attorneys,   dfetriet alurk, aounty
       clerk,   trsaewer, hide and snimal lnspsotor.
       gaoh ot said officers shell bs psld in ~onsp
       an annual salary la twelve (U) equal install-
       mento 0T not less thmn the total sum saroed
       as compensation by hir in fileofflalal oapao-
       ity ior the fieoal year 1985, and not aoro
       tbeo the mx%mtm meount ollow6d euoh offloor
       ,under laws axlstlag OR August 84, 1995; pro-
       vided that In oountlee hawing a population
       or twenty thousand (es,OoO) and less than
       tl&tp-sewna thousand fire huadred (39,500)
       aouording to the last preoedlag ?ederal Ceneue
       sad hevlng an aaesssed valuation la eru~88
       of Flftsen Yllllon (&15,000@00.00) Dollare,
.




    fI03.1.   A. L. Lowerg, Vebruery e0, 1939, Page 4


              aooordlag to the last approved preoedlag
              tax rolkof euab oounty the maxlmua amount
              allo*:adsuoh ofPloars as ealarlae may be
              lnaraaead one (15) par cent tor.aaah 0x1s
              Million ($l,OOO,OOO.OO) Dollars valuation
              or fraotlonal pert thereof, in axaose of
              said Fifteen MIlllon (~13,000,000.00) Dol-
              lere valuation over and atjovethe maxl-
              ekumamount allowad mob offlaars udder
              law8 existing on August 24, 1955;......*
              Under the provisions of Artlolers5883and 3591,
    eupra, wa believe that tha eexlmum salarIas allowad dle-
    trlot and county Otrloer8 aaumerataU in Artlola 3883
    in oouatiae oontalalng aa sang aa S&901 and not aora
    than 37,500 inhabitants IO tha sue ot $3,SOO.O3 each,
    provided, such offloere aam feaa euffIaiant to par euob
    e.mouateand that under Artlala 39150, Sac. 13, eupra,
    the OomIeelooere~ Court 1s authorized and.lt shall ba
    its duty to iIx the ealarlos of suoh of?Ioars at a sum
    not exoesdfng the eaxlmux allouad by Art1alee 3885 and
    3891 and not less tbo amount earned by suoh orrleare
    for the year of 1935.
              In view oi the foregolrxp:
                                       statutes, yottara re-
    spaotrully advised that it la the opinion oi this tipart-
    aent that it is tho duty of the CoanalesIonars*Court to
    fix tbe eelarlee of dIetrlot and cooatp offloare onumer-
    *ted In Artlola S?JWiat a sum not axoaadlng tha maximum
    allowed by Artlalee S883 aed 3591 and not lose than the
    amount earnad by luoh Offla+P% for the year or 1955.
                   Truetlng that the foregoing apeware your ia-
    gulry. m       ramala
                                          Vary truly yours




                                              &dell    Pllllw
                                                      Aseietant
    AW:AW

    ARPROW!W